UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6900



LEON LORENZO HARRIS,

                                            Plaintiff - Appellant,

          versus


PIEDMONT REGIONAL JAIL; MAIL ROOM SUPERVISOR;
LOUISE BARLOW, Superintendent,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-98-1483-2)


Submitted:   September 9, 1999        Decided:   September 15, 1999


Before ERVIN, WILKINS, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leon Lorenzo Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leon Lorenzo Harris appeals from a district court order dis-

missing without prejudice his complaint alleging civil rights

violations under 42 U.S.C.A. § 1983 (West Supp. 1999).   The court

dismissed Harris’ complaint based on his failure to comply with its

prior order directing him to submit proof that he had exhausted his

administrative remedies.      Because Harris may proceed with this

action by amending his complaint to provide the information re-

quested by the court, his appeal is interlocutory and not subject

to appellate review. See Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).   Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                  2